Title: To Thomas Jefferson from Ferdinando Fairfax, 11 September 1792
From: Fairfax, Ferdinando
To: Jefferson, Thomas



Sir
Mount Eagle (near Alexa.) Septr. 11th. 92

I have the pleasure to acquaint you, that the road which you propose travelling from Elk-run Church to Georgetown, is far from being impracticable to a carriage; and, if you can bear with the inconveniences of indifferent fare, long stages, a few hills, a few ruts, and not a few stones—for the advantages of a more direct way, and a much shorter distance—you will not be deterred from trying it. Having generally found people aukward at giving directions; tho’ of roads immediately in their own neighborhood, and to save you the trouble of enquiry, I inclose you some general account of the part I travelled, which will, I think, prevent your mistaking the way. That part from Songster’s to the Falls Church I did not travel; because I was satisfied from his account of it, as well as from other Circumstances, that it is a very good road, and frequently passed by Carriages, and because tho it is very direct to Geo. Town, ‘tis some miles out of the way to this place. Hearing you express a desire of seeing Mr. Triplet’s Survey of the road from Stevensburg, I send you also a copy of the several distances according to that Survey, and his observations on the Strait Line, which I obtained of Mr. Banks at Elk-run Church. Mr. Banks, being in a hurry when he drew off this copy (as he informed me) omitted the Stages beyond Gaines’s Tavern; but Gaines told me that Triplet went from there to N. Gate, and thence down the Alexandria Road, to the crossing of the road from Songster’s to the Falls Church; as you may also see by the Surveyor’s Observations.
I think it will be found, that the nearest (good) road, which can be  had from Elk-run Church to the City of Washington, will pass near the Occoquan Mills, and cross the New Gate road but a few miles above Alexa. For the whole distance from that Church, by Dumfries, to Alexa. is about 52 Miles—and by Slaty-run Church and the Falls Church it is also 52 M: which proves that one is as far to the left as the other is to the right of the strait Line. Now by going from Songster’s to Ravensworth instead of the Falls Church, the distance is 48 m; and if the road can be conducted still more to the right of Songster’s it will save more ground. From the nature of the ground immediately westward of the Federal City the proposed Road, when opened, must of necessity incline either to George Town or Alexa. A Question, then, which arises, is, whether, in good Policy, it ought not rather to go near to the latter by Roads already cleared, than to the former? Since it will probably be some time before the road will be frequented to the Federal City, and, in the interim, the Trade, by way of the same, must go, either to Geo. Town or Alexandria. If at some future period, when Washington becomes a flourishing place, some alteration in the Road should be required, ‘twill then be time enough to make it; and in the mean time, it will save expence to conduct the projected Road into one of the Roads already opened above Alexandria. But perhaps these Observations are out of place. I will therefore trespass no longer on your patience, but conclude with declaring, that if the little information respecting your Rout to Geo: Town can be of any Service, few Circumstances have afforded me greater satisfaction, than this opportunity of communicating it: next to which is that of having the Honor to subscribe myself With sentiments of the Most perfect Respect Sir, Your very hble. servant

Ferdinando Fairfax

